Case 1:04-cr-00385-LMB Document 520 Filed 08/18/20 Page 1 of 2 PagelD# 3391

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA,

v.
1:04-cr-385 (LMB)
ALI AL-TIMIMI,

Smee ee ee ee ee

Defendant.
ORDER

For the reasons stated in the accompanying Memorandum Opinion, defendant Ali Al-
Timimi’s (“defendant” or “Al-Timimi”) Motion for Release from Custody Pending Appeal [Dkt.
465] is GRANTED, and it is hereby

ORDERED that the Bureau of Prisons (“BOP”) immediately place Al-Timimi in a 14-
day quarantine after which he must be released and must fully comply with the following
conditions of release:

1. He must serve the entirety of his term of release pending appeal under home
confinement in his mother Dr. Sehara Al-Timimi’s home in Washington, D.C. with
electronic monitoring or global positioning satellite (“GPS”) tracking. Al-Timimi is
allowed out of his mother’s home only for the following reasons: (a) to meet with his
Probation Officer; (b) to meet with his legal counsel; (c) to appear at any court
hearings; (d) to attend to any of his medical needs; and (e) to attend religious services
on Fridays. Al-Timimi must give advance notice to his Probation Officer of any
departure from his mother’s home, including departure for the reasons listed above,
and must receive advance approval from the Court for any departure from his
mother’s home for any other reason. Al-Timimi must pay the costs of the electronic
monitoring or GPS tracking to the extent he is able and must fully comply with the
Probation Office’s policies governing the monitoring. The Probation Office will
immediately alert the designated officials at the Federal Bureau of Investigation if Al-
Timimi violates any of these travel restrictions. '

 

' The request that Al-Timimi be allowed to exercise outside of his mother’s home by walking in
the neighborhood is not unreasonable; however, until he has settled into supervision, this request
will not be granted. It may be renewed in the future.
Case 1:04-cr-00385-LMB Document 520 Filed 08/18/20 Page 2 of 2 PagelD# 3392

2. He must contact United States Probation Office Home Confinement/Location
Monitoring Specialist Jeffrey M. Smihal at 703-366-2103 no later than two business
days after being released from BOP custody to arrange for the installation of the
electronic monitoring or GPS tracking device.

3. He must not possess or use any device to access any online computer services at any
location, including any internet service providers, bulletin board systems, and any
other public or private computer network, without the prior approval of his Probation
Officer.

4. He must comply with the requirements of the Probation Office’s computer
monitoring program, and must consent to the installation of computer monitoring
software on any computer to which he has access. The software will be installed by
the supervising Probation Officer and it will restrict and/or record any and all activity
on the computer, including the capture of keystrokes, application information,
internet use history, email correspondence, and chat conversations, with the exception
of any communications between Al-Timimi and his legal counsel. A notice will be
placed on the computer at the time of the software’s installation to warn others of the
existence of the software. Al-Timimi must also notify others of the existence of the
software, and must not remove, tamper with, reverse engineer, or in any way
circumvent the software.

5. He shall not have on-line communications in any language other than English unless
approved in advance by his Probation Officer, and he must not have any
communications with: (a) any of the other defendants prosecuted as a result of
conduct originating at the Dar al-Arqam Islamic Center; (b) any of the witnesses who
testified at his trial; (c) any of the jurors at his trial; or (d) any cooperating witness
whose identity was revealed during the litigation of his Motion for Release from
Custody Pending Appeal.

The Clerk is directed to forward copies of this Order and the accompanying
Memorandum Opinion to counsel of record, United States Probation Officers Jeffrey M. Smihal
and Franklin Weaver, and the United States Marshals Service.

Entered this jes of August, 2020.

Alexandria, Virginia

Is
Leonie M. Brinkéma
United States District Judge
